(WDNC Rev. 05/11) Summons jn a Crvil Acton

Civil Action No. 3 :/9 0 YH53-GM

“ PROOF OF SERVICE -
(This section should not be filed with the court unless required by Fed. R. Civ. P. 41 SX € we

This summoy for (name of individual and title, if any) pe 0,
STATLOL WL. rnd TA Compra Josh STEIN = »® |

 

 

 

  
 

 

. BL Qo |

was received by me on (date) ck cor'ot “
9 oh a |

OS \O :

wy I personally served the summons on the defendant at Ye oN o
Pp . > . Ae :

(place) yah, VC. 2400.3 oe

on (date) "sor i

QO I left the summons at the individnal’s residence or usual place of abode with (name)

ae _, @ person of suitable age and discretion who
resides there, on (date) ___, and mailed a copy to the individnal’s last
known address; or

aL I served the summons on (name of individual) WHE of WORTH- (sku _.

who is designated by law to accept service of process on behalf of (name of organization)
on (date) _3 Or

 

 

oO I returned the summons Bnexecnied because - 3 or

by = Other (specify):

Sent by hogislored Mul. UsPs.

My fees are § 450 aA for travel and $ AD Gd for services, for a total of
$ /00-0° . .

I declare under penalty of perjury that this information is trne.

 

Date: 9-/3-2Zp/9 | En press Winks AHBY

L
Sérver’s signature 7

__ Empress: Wint EL BEL | | |

 

Printed name and title

 

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 1 of 12

 
 

Registered No.

To Be Completed

By Post Office

Reg. Fee $1 90

Handling $97. i etn a

 
    
  
 
  

"REI 7491 2206U8

Date Stamp
0219"

 

 

 

Charge. eceipt_ :
"|-Postage: -" ¢¢y (ig Restricted
$0. a Delivery.
Received by” :

$0.00.

 

499 25

 

Customer’ ‘Must Declare:

~ . Domestic: Insurarice up.to $25,000 Is included
é Q9/1

Full Value- i

BABOAG the dectared value, Intemational: :

indemnity Is limited. (See Reverse),

 

 

To Be Completed By Customer

(Please Print) .
All Entries Must, Be in Ballpoint or Typed

FROM’. . |

_ OFFICIAL USE

 

 

 

TO}.

 

 

 
 

 

PS Form 3806, et
May 2007 (7530-02- -000-905

  

ecel

  

   

 

 

 

for ween Ma

(See Information on Reverse)

For domestic delivery information, visit our website at www.usps.com ®

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19

Copy 7. Customer.

en ee a me

97

      

first Moubung, Alaehrngd
Ast Adress Lvintigs Service

Page 2 of 12

 
CWDNC Bev 05/11) Summons in » Civ Action Ze Address Notas

Con 5:9 COPED

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1)) wrx. WO

This meen for (name of individual and tile,

os
STATE WL, yt aty Contrnds BAY Ce Josh svéin ow a “ss

 

 

 

ao!
_ ‘yeas received by me on (date) J R a oov'or we
tere
Q) I personally served the sumipons on the defendant at vs, Cone
(place) ye
on (date) _30or

 

O : I left the summons at the individual’s residence or usual place of abode with (name)

_, @ person of suitable age and discretion who
“resides there, on (date) _, and mailed a copy to the individual’s last

 

 

 

 

known address; or
JS | ATORMEY Garp ral Roy Cooper
J served the summons on (name of individual) STATE WORM OR DLA __,
who is di ated by law to accept service of process on behalf of (name of organization)
W20/ 20/9 on (date) 5 or
“a I returned the summons mnexecuted becanse . 3 or

 

mA er (SPECT, .
OB Cone by i koyslred Mbt YSAS Pf 100.7

| My fees are § ea vo for travel and $ 5p. for services, for a total of
$ Zp0.00

‘I declare under penalty of perjury that this information is true.

Date: _ 9-29 -Z0/9 Enpetee Mot iy

Server’s signature

 

Anylles Wit KL BEV

Printed name and title

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 3 of 12

 

 

 

 

Sey re

 

 

 

 
-_feeend Maliny Asa ihnine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Registered No, - 174912 agus oe “Date Stamp” “ Str A ide
":[Postage'$. $i. 7a arte nat “ Zn d Addr CSS Lo Cay nn
Extra, Services & Fees _ggfcigenaie Oona vos a wie
DRegistered mails??? 2 Ps ENE ik
3 Signature Confirmation.” : Io.
Tg (Poseiee soon Pematatag | ig
ES .1CReturn Receipt ant ere
8B | (electronic) S60 Total aT Postage & Fees EEO ce aPeS eh  t
as {ORestricted Delivery $- $ $954 PE US
28 eg
+ Customer: Must:Declar Received by Domestic Insuranceup to $50,000 wo oO
Full Values n TGC Ae} fa th ge ‘| isincluded based upon the - ! ~
. . declared value. Internatlonal: s ' N
“A I$ OED - Inder gre (Soe Reverse) i o=e
of 1 OS
Lf | ~ OFFICIAL USE- | &8 5
Tit ; rT ——' 52 #6
Tl) EDRES Wii eBoy | 88 88
ee B01 Hpalhprne lave FE/O-289 _| | 2eeass
3 od] * Donaeral Uy, Morb Caroline. | | 28e8es
aaa Warn tore. nya. [2zg204 ( ft BESEss
-— a 9 a
284) [STATE of WoRT Fee. | i -SSSes
2 “ig
3 3] 0 DPemetub Arprus Comal af M0 1 id
oS BEE
5” DSH SEY. 1605 Mn. Srvite Carer
a] .
Kodera h, CA 1099-/525_
PS Form abe Regi¢tefed Mail Receipt -Copy 1 - Customer
April 2015, PSN 7530-02-000-9051--* =<: = (See information on. Reverse)

For domestic delivery information, Visit: our website at www. usps.com ®

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 4 of 12

 
CWDNC Rev. 05/11) Bammons Da Civ Acton

UNITED STATES DISTRICT COURT
- for the

Western District of North Carolina ,

CLamant
En sgl Civil Action No. 3/7 AY 5 3-G/1
Defendant
SUMMONS IN 4 CIVIL oe
TO: (Defendant? s name and address) . os
( .
Stoke of Loc ticaratine Mae 0. Edenton St. Ral
OF Rice of Aerie “ <q. ah. Alo ATZoX
Norn Carolin ~~ .) srera\ or : ‘
“ yes Shen M,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — or 60 days if you are named as a defendant withinan

asbestos litigation case - you must serve on the plaintiff an answer to the attached complaint or a motion -
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Zo uo\ Hace Unocne Vane ilo-
Empress A inti él ide:
DT period ciby , vorty Carolina tervtery F x03 64 7

If you fail to respond, jndgment by defanit will be entered against you for the relief demanded in
the complaint. You also mnst file your answer or motion with the court

a

 

€ Lah. we) Lh Date 9/13/2019

Frank G, Johns, Clerk
United States DistfietsGoBrl 9-cv-00453-GCM Document5 Filed 09/24/19 Page 5 of 12

 

 

 

 
aD re 7 oo ' Oe a | mo _!

3 190V: WEB Ga
CASE ASSIGNMENT NOTICE

All civil cases filed in the Western District of North Carolina are assigned to an
_ Article IIL U.S. District Court Judge upon initial filing.

This case has been assigned to the following judge:

Honorable Richard L. Voorhees
o Honorable Robert J. Conrad, Jr.
© ~~ Honorable Frank D. Whitney
0 _—sCHonorable Martin K. Reidinger
, o/ Honorable Max O. Cogburn, Jr.
Honorable Graham C. Mullen, Senior Judge

O

Attached to this notice you will find the following forms:

° Joint Stipulation of Consent to the Exercise of Jurisdiction by a U.S. Magistrate
Judge

¢ Disclosure of Corporate Affiliations and Other Entities with a Direct Financial
Interest in Litigation

. Certification and Report of F.R.C.P. 26(f) Conference and Discovery Plan

Counsel may ‘consent to the jurisdiction of a U.S. Magistrate Judge by filing a
Joint Consent to the Exercise of Jurisdiction by a United States Magistrate
Judge. Counsel may consent to magistrate judge jurisdiction any time after service of
the contents of this packet on the parties and are now REQUIRED to discuss the issue
of consent to the jurisdiction of a magistrate judge at the Rule 26 (Initial Attorney's
Conference) and if consent of ALL parties is granted, file a JOINT STIPULATION OF
CONSENT. These forms are included in this packet.

 

The Plaintiff is required to serve this Notice and the attached forms on all
defendants with service of the complaint. In removal actions, the removing party shall
be responsible for the service of this Notice and the attached forms.

 

The Local Rules and Court Forms are available on the Court's website
at www.ncwd.uscourts.gov ©

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 6 of 12
 

In accordance with the provisions of Title 28, United States Code, Section 636(c), you are
hereby notified that a United States magistrate judge of this District Court is available to exercise
the Court’s jurisdiction and to conduct any or all proceedings in this case including a jury or
nonjury trial, and entry of a final judgment. Exercise of this jurisdiction by a magistrate judge is,
however, permitted only if all parties voluntarily consent.

You may, without adverse substantive consequences, withhold your consent. If any party
withholds consent, the identity of the parties consenting or withholding consent will not be
communicated to any magistrate judge or to the district judge to whom the case has been
assigned. Failure to file the Joint Stipulation of Consent constitutes the withholding of consent,
no declination of consent is to be filed.

An appeal from a judgment entered by a magistrate judge may be taken directly to the
United States Court of Appeals for this judicial circuit in the same manner as an appeal from any
other judgment of a district court.

Consent to the jurisdiction of a magistrate judge is exercised in this district by the filing
of a Joint Stipulation of Consent which is to be executed by the parties any time after service of
this Notice but not later than immediately after the Initial Attorney’s Conference. To withhold
consent to the jurisdiction of a magistrate judge the parties are NOT to file anything; the case
will remain with the Article II judge already assigned to the case. Parties are reminded that each
Article II judge may and regularly do refer civil matters to the magistrate judges in this district in
accordance with their own Order of Reference. Orders of Reference for each Article I judge are
available on the court’s web site at www.ncwd.uscourts. gov.

Local Rule 16.1(A) requires that “as soon as practicable, and in any event not Jater than
fourteen (14) days from joinder of the issues the parties or their counsel shall confer as provided
by Fed. R. Civ. P. 26(f), and conduct an “Initial Attorney’s Conference.” The parties are directed

_ to discuss the issue of consent to the jurisdiction of a magistrate judge at this conference, and if
ALL parties agree, execute a Joint Stipulation of Consent and file this stipulation with the
Certification and Report of Initial Attorneys Conference as required by the above local rule.

 

Local Rule 16.1(B) defines joinder of issues for the limited purpose of the local rules as
occurring “when the last responsive pleading other than a Motion to Dismiss is filed. Where a
briefed Motion to Dismiss is filed, either as a separate pleading or is included in the Answer and
accompanied by a brief, joinder of the issues does not occur until that motion is resolved and the
Answer to the Complaint, Reply to a Counterclaim, or Answer to a Cross claim is filed. Motions
to dismiss contained in an Answer, but not supported by a brief, simply preserve the motion and
do not prevent joinder of the issues.”

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 7 of 12
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

Plaintiffis
fateas =

CaseNo. QD: IGWv’ 463

   
 
 

Ne Ne ee ee eS

 

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER
ENTITIES WITH A DIRECT FINANCIAL INTEREST IN
LITIGATION

ONLY ONE FORM NEED BE COMPLETED FOR EACH NONGOVERNMENTAL PARTY
_ EVEN IF THE PARTY IS, REPRESENTED BY MORE THAN ONE ATTORNEY.
. DISCLOSURES:MUST BE FILED ON BEHALF OF INDIVIDUAL NONGOVERNMENTAL
'~ PARTIES AS ‘WELL AS'NONGOVERNMENTAL CORPORATE PARTIES. COUNSEL HAVE
A CONTINUING DUTY TO UPDATE THIS INFORMATION. PLEASE FILE AN ORIGINAL
AND ONE COPY OF THIS FORM. PLAINTIFF OR MOVING PARTY MUST SERVE THIS ON
THE DEFENDANT(S) OR RESPONDENT(S) WHEN INITIAL SERVICE IS MADE.

dE Tip bbs Wily Fi Boy, Clam Ane whois H Clara” ,
(Name of party.) (Plaintiff/mdving party or defendant)

makes the following disclosure:

 

1. Is party a publicly held cgrporation or other publicly held entity ?
( ) Yes (Vv) No

2. Does party have any parent corporations ?
( ) Yes (4 No

If yes, identify all parent corporations, including grandparent and great-grandparent corporations:

3. Is 10% or more of the stock of a party owned by a publicly held corporation or other publicly held
entity ?
( ) Yes ve No
If yes, identify all such owners:

interest in the outcome ofthe litigation ?
( ) Yes (VW) No
If yes, identify entity and nature of interest:

4, Is there any other ne fl corporation or other publicly held entity that has a direct financial

  

9/20f207 9

pocurfB3eS Filed 09/24/19 Page 8 of 12

 
SS Winy El Bey
tae

+i uasmndnt

 

In accordance with the provisions of Title 28, United States Code, Section 636(c)
and Fed. R. Civ. P. 73, the parties in this case consent to have a United States magistrate
Judge conduct any and all proceedings in the case, including the trial, order the entry of a

Joint Stipulation of Consent to Exercise of Jurisdiction

by a United States Magistrate Judge

(Form 34 Consent Form)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

Plaintiff,

Case Number: 3. /9CV 453

final judgment,and conduct all post-judgment proceedings.

 

 

 

 

 

Malt lb) Caiman?’ Yeof2019
ounsel’s $ Signature Party Date
Counsel’s Signature - Party Date
Counsel’s Signature Party ) Date
Counsel’s Signature Party Date
Counsel’s Signature Party Date

' Note: Return this form to the Clerk of the Court ONLY if all parties have consented
on this form to the exercise of jurisdiction by a United States magistrate judge.

Case 3:19-cv-00453-GCM Document 5 Filed 09/24/19 Page 9 of 12

 
| IN THE UNITED STATES DISTRICT COURT
nnn FOR THE WESTERN DISTRICT OF NORTH CAROLINA -
DIVISION

CiviL NO. 3°79 CVYS3

 

 

 

 

 

 

 

 

 

 

 

 

)
)
)
)
)
a
: og
vs. ) CERTIFICATION AND REPORT OF |
; ) ERCP. 26(f) CONFERENCE
J ) AND DISCOVERY PLAN
OFEILE of Hornby Gerard] oF ) a
North (arojna. )
WN, } OF )
Te E_ | )
4 f )
L9h, Mor$h lta ha. )
271003 )
Defendant{s]. )
)

 

Please fill in or check the appropriate blanks (print legibly) to certify completion of the
Rule 26() Attorney’s Conference and provide the required information to the Court. Where the
parties were unable to agree on a specific provision or item, please so note and attach any
necessary explanation. Please note that this information will be used as a guideline by the judge
conducting the Initial Pretrial Conference or issuing the Initial Pretrial Order.

1. Certification of Conference. Pursuant to Fed. R. Civ. P. 26(f), a meeting was
held on (date) [ ] at (place) or [ ] by
telephone and was conducted by the undersigned counsel for the designated parties in the above-

_ captioned case.

2. Pre-Discovery Disclosures. . The information required by Fed. R. Civ. P. 26(a)(1)

(check one) |Uhas been exchanged will be exchanged by Y a2 V2) 9 (date).

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 10 of 12

 
 

 

_ 3. ‘Discovery Plan. The parties jointly propose to the court the following discovery =§=—~
plan: [Use separate paragraphs or subparagraphs as necessary if parties disagree. ]

a) All discovery shall be commenced in time to be completed by
- (date).

[if needed] Discovery on

 

 

(identify any issues requiring early discovery) will be completed by

 

 

 

4 (date).
. aad
b) Discovery Limits:
1) Maximum of (ordinarily 20) interrogatories by each party to any
other party .
2) Maxinoum of (ordinarily 20) requests for admission by each party
to any other party.
3) Maximum of depositions by plaintiffs) and by defendant(s)
(ordinarily 6 each)[or___ by each plaintiff and by each
defendant].
c) Reports from retained experts under Rule 26(a)(2) will be due:
-from plaintiff(s) by (date) ie
-from defendant(s) by (date) :
Supplementations under Rule 26(e) due (list time(s) or-
interval(s))

 

4. Other Items. [Attach separate paragraphs as necessary if parties disagree. ]
a) The parties [ ] request do not request a conference with the court
before entry of the scheduling order.

b) All potentially dispositive motions should be filed by
(date, ordinarily one month after the close of discovery)

c) Settlement:
[ ] is likely
[ ] is unlikely
[ ] gannot be evaluated prior to (date)
may be enhanced by use of the following ADR procedure:

[ ] Mediated Settlement Conference
[ ] binding arbitration

PAjudicial settlement conference

[ ] other

 

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 11 of 12
The parties agree that the above selected ADR procedure would be most useful if

condueted:

 

a wee {. I —— __, after reselution -of-any outstanding dispesitive- motions, but. prior 10 ~~.
” further discovery;

[] after an initial round of preliminary discovery to be completed by

(date);

[] after the completion of discovery;

[] after resolution of summary judgment motions, if any
xX not applicable.

d) Final lists of witnesses and exhibits under Rule 26(a)(3) are due:

from plaintiff(s) by
from defendant(s) by

e) If the case is ultimately tried, trial is expected to take approximately

days.

24/20) (date)

/4 (date)

fh €C] The parties have discussed the issue of consent to the jurisdiction of a U.S.
magistrate judge.

5. Please identify any other matters regarding discovery or case management which may
require the Court’s attention (e.g., concems re: confidentiality, protective orders, etc.,
- unmovable scheduling conflicts)

 

 

 

 

 

 

 

‘ounsel’”

pyseues Aen yf hy

20/2019

Date

 

 

 

 

Plaintiff's Counsel Party Date
Plaintiff's Counsel Party Date
Plaintiff's Counsel Party Date
Plaintiff's Counsel Party Date

(attach additional sheets if necessary)

 

 

 

 

 

Defendant’s Counsel PartyDate
Defendant's Counsel PartyDate
Defendant’s Counsel PartyDate
Defendant's Counsel PartyDate
Defendant's Counsel PartyDate

Case 3:19-cv-00453-GCM Document5 Filed 09/24/19 Page 12 of 12

 
